DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno.
Regarding claim 26, Kang teaches an apparatus (fig. 3b), the apparatus comprising: 
a manipulator (see Kang’s annotated fig. 3b below. Kang’s drive mechanism 50 is being interpreted as a manipulator); 

    PNG
    media_image1.png
    531
    869
    media_image1.png
    Greyscale

a linear actuator (see Kang’s annotated fig. 3b above. Kang’s mechanical positioner 30 is being interpreted as a linear actuator; [0030]); 
an end effector (fig. 3b and paragraph 0029), the end effector being coupled with the manipulator via the linear actuator (see Kang’s annotated fig. 3b above),
an end stop (see Kang’s annotated fig. 3b above. Kang teaches a distal positive stop 22) that defines a maximum deflection of the linear actuator [0030], wherein a position of the end stop is adjustable (fig. 3b, the second drive mechanism 50’’ adjusts the position of the stop 22; [0042]).  
Additionally, Kang teaches the end effector may be, for example, a medical instrument, a tool, or another link [0029].
Kang does not explicitly teach an apparatus for robot-supported grinding and a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator.
However, Jinno teaches a control robot with different axial direction shafts, wherein the control robot includes a rotation tool (grindstone) 2 (fig. 1, col. 8, lines 41-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to incorporate the teachings of Jinno to provide an apparatus for robot-supported grinding including a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator. Specifically, it would have been obvious to include a grinding machine with a rotating grinding tool in place of Kang’s end effector. Doing so would increase the utility of Kang’s device and allow it to function as a robotic grinder. Additionally, doing so would allow the device to function as intended. 
Kang in view of Jinno teaches an apparatus for robot-supported grinding and a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator (Kang was modified to incorporate Jinno’s grinding machine with a rotating grinding tool as an end effector).
Regarding claim 27, Kang in view of Jinno teaches the claimed invention as rejected above in claim 26. Additionally, Kang in view of Jinno teaches a positioning element configured to adjust the position of the end stop (see Kang’s annotated fig. 3b above, the second drive mechanism 50’’ is being interpreted as a positioning element and is configured to adjust the position of the stop 22; [0042]). 
Regarding claim 28, Kang in view of Jinno teaches the claimed invention as rejected above in claim 27. Kang in view of Jinno does not explicitly teach wherein the positioning element comprises a rod blocking device.  
However, the applicant discloses that rod blocking devices are well known in the art (paragraph 0046 of the applicant’s specification). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang in view of Jinno to incorporate a rod blocking device as the positioning element. Doing so would have been a simple substitution of one known positioning element (rod blocking device) for another (second drive mechanism) to obtain the predictable result of adjusting the position of the stop. 
Regarding claim 34, Kang teaches a method for operating a robot-supported apparatus (fig. 3b) that comprises a manipulator (see Kang’s annotated fig. 3b below. Kang’s drive mechanism 50 is being interpreted as a manipulator), a linear actuator (see Kang’s annotated fig. 3b below. Kang’s mechanical positioner 30 is being interpreted as a linear actuator; [0030]) with an adjustable end stop (see Kang’s annotated fig. 3b below. Kang teaches a distal positive stop 22; the second drive mechanism 50’’ adjusts the position of the stop 22; [0042]) and an end effector (fig. 3b and paragraph 0029), the end effector being coupled with the manipulator via the linear actuator (see Kang’s annotated fig. 3b below), the method comprising: 

    PNG
    media_image1.png
    531
    869
    media_image1.png
    Greyscale

defining a maximum deflection of the linear actuator by the end stop of the linear actuator (paragraphs 0030 and 0042); and  7Attorney Ref.: 1059-0013 / FCR029WOUS 
adjusting a position of the end stop of the linear actuator (paragraphs 0030 and 0042).  
Additionally, Kang teaches the end effector may be, for example, a medical instrument, a tool, or another link [0029].
Kang does not explicitly teach an a method for operating a robot-supported grinding apparatus including a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator.
However, Jinno teaches a control robot with different axial direction shafts, wherein the control robot includes a rotation tool (grindstone) 2 (fig. 1, col. 8, lines 41-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to incorporate the teachings of Jinno to provide a method for operating a robot supported grinding apparatus including a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator. Specifically, it would have been obvious to include a grinding machine with a rotating grinding tool in place of Kang’s end effector. Doing so would increase the utility of Kang’s device and allow it to function as a robotic grinder. Additionally, doing so would allow the device to function as intended. 
Kang in view of Jinno teaches a method for operating a robot-supported grinding apparatus including a grinding machine with a rotating grinding tool, the grinding machine being coupled with the manipulator via the linear actuator (Kang was modified to incorporate Jinno’s grinding machine with a rotating grinding tool as an end effector).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, as applied to claims 26 and 27 above, and further in view of Naderer et al. (US PGPUB 20140005831), hereinafter Naderer.
Regarding claim 30, Kang in view of Jinno teaches the claimed invention as rejected above in claim 27. Kang in view of Jinno does not explicitly teach wherein the positioning element includes a linear electric drive.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches the cylinder can be a pneumatic cylinder or an electric direct drive (paragraph 0027). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang in view of Jinno to further incorporate the teachings of Naderer to provide wherein the positioning element includes a linear electric drive. Doing so would have been a simple substitution of one known positioning element (electric direct drive as taught by Naderer) for another known positioning element (Kang’s second drive mechanism 50’’) to obtain the predictable result of adjusting the position of the stop. 
Allowable Subject Matter
2. Claims 29, 31-33 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 29, 31, 32, 33, Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the control and associated operations of the control as particularly claimed in combination with all other elements of claim 26 and any intervening claims. 
Regarding claim 35, Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art adjusting the position of the end stop based on a size of the rotating grinding tool as particularly claimed in combination with all other elements of claim 34. 
Regarding claim 36, Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art adjusting the position of the end stop based on a diameter of the grinding disc as particularly claimed in combination with all other elements of claim 34. 
Regarding claims 37-39, Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the steps of adjusting the position of the end stop as particularly claimed in combination with all other elements of claim 34. 
Response to Arguments
Applicant’s arguments, see Notice of Appeal Filed, filed 08/26/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195).	Applicant argues Whittington in view of Fiedler and Whittington in view of Fiedler and further in view of Naderer fails to teach the claim limitations. However, Whittington in view of Fiedler and Whittington in view of Fiedler and further in view of Naderer are no longer relied upon to teach the claim limitations. Rather, Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, and Kang (US PGPUB 20080161829) in view of Jinno et al. (US Patent 5265195), hereinafter Jinno, and further in view of Naderer et al. (US PGPUB 20140005831), hereinafter Naderer, are relied upon to teach the claim limitations. See above rejection for more details. 
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723